          Case 1:20-cv-09025-AT Document 36 Filed 12/29/20 Page 1 of 2




                                       December 29, 2020

VIA ECF
Hon. Analisa Torres
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007

               Re:     Huwe Burton v. City of New York, 20 Civ. 9025 (AT)(RWL)

Your Honor:

        My firm represents Plaintiff Huwe Burton, who has brought this civil rights action
seeking vindication and damages for the unlawful actions that caused him to be falsely accused
of the murder of his own mother and wrongfully imprisoned for almost 20 years. His exoneration
was the result of an extensive joint investigation by the Innocence Project and Bronx County
District Attorney’s Office Conviction Integrity Unit.

        I write to advise the Court that Plaintiff and Defendant City of New York would like to
attempt an early settlement of this matter and respectfully request that the case be referred to the
assigned Magistrate Judge, the Honorable Robert W. Lehrburger for a settlement conference.
Preparation for the proposed settlement conference will require the City to review thousands of
pages of documents being produced by Plaintiff from both the original criminal case and the
Innocence Project’s and Bronx County District Attorney’s Office’s reinvestigation of that case.
Plaintiff and the City of New York, therefore, propose holding the requested settlement
conference on April 13, 2021, or a subsequent date convenient to the Court.

        Should the Court grant the request for an early settlement conference, the City
respectfully requests that the time to respond to Plaintiff’s complaint be stayed until sixty (60)
days after the completion of the settlement conference. Plaintiff consents to the City’s request.
Presently, only the City and Stacey Blocker have been served with the complaint and neither
have responded. The City has agreed that the remaining Police Officer and District Attorney
defendants, should they agree to be represented by the New York City Law Department, may be
served at One Police Plaza. Plaintiff understands from the City that efforts to locate those
          Case 1:20-cv-09025-AT Document 36 Filed 12/29/20 Page 2 of 2


Hon. Analisa Torres
December 29, 2020
Page 2

Defendants and determine if they wish to be represented by the Law Department – a task made
difficult by the passage of time from when the events underlying Plaintiff’s claim took place –
are ongoing.

       If the request for a settlement conference is granted, Plaintiff and Defendant City of New
York further respectfully request that the pretrial telephonic conference currently scheduled for
January 5, 2021, at 10:20 a.m. [Docket No. 8], be adjourned sine die until after the conference is
completed.

        Finally, Plaintiff and the City of New York advise the Court pursuant to its October 30,
2020 Order [Docket No. 6] that these parties do not consent to conducting all further proceedings
before the assigned Magistrate Judge.

       Plaintiff and the City of New York thank the Court for its attention to this matter.

                                               Respectfully submitted,




                                               Jonathan C. Moore


Cc:    Suzanne Funez, Esq., Attorney for Defendant City of New York (Via ECF)




                                                 2
